NOT FOR PUBLICATION                           FILED
                     UNITED STATES COURT OF APPEALS                       MAR 17 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                        U.S. COURT OF APPEALS
                            FOR THE NINTH CIRCUIT

 PEDRO NORIEGA and PEDRO                          No.    15-15651
 NORIEGA, Sr.,
                                                  D.C. No. 2:14-cv-01827-DLR
                   Plaintiffs-Appellants,

   v.                                             MEMORANDUM *

 UNITED STATES OF AMERICA,

                   Defendant-Appellee.

                     Appeal from the United States District Court
                              for the District of Arizona
                     Douglas L. Rayes, District Judge, Presiding

                             Submitted March 14, 2017**
                              San Francisco, California

Before: FERNANDEZ, MURGUIA, and WATFORD, Circuit Judges.

        Plaintiff-Appellant Pedro Noriega, Jr. (“Noriega”) filed an administrative

claim with the U.S. Customs and Border Protection (“CBP”) seeking damages

under the Federal Tort Claims Act (“FTCA”) after a CBP truck collided with a golf



        *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
cart in which Noriega was riding. CBP concluded that the CBP truck driver did

not act negligently or wrongfully and therefore denied Noriega’s claim. Noriega

then filed a federal lawsuit approximately eight months after receiving the CBP

denial letter. The lawsuit was brought on behalf of Noriega and Noriega’s father,

Pedro Noriega, Sr., who sought loss of consortium damages. The district court

granted summary judgment in favor of defendant-appellee. We have jurisdiction

pursuant to 28 U.S.C. § 1291, and we affirm.

      1. We review a district court’s grant of summary judgment de novo. Sierra

Club v. BLM, 786 F.3d 1219, 1223 (9th Cir. 2015). Under the FTCA, “a tort claim

against the United States shall be forever barred unless . . . [the] action is begun

within six months after the date of mailing . . . of notice of final denial of the claim

by the agency to which it was presented.” 28 U.S.C. § 2401(b) (emphasis added).

Since Noriega’s federal lawsuit was filed more than six months after he received

the CBP denial letter, his lawsuit is “forever barred.” Id.

      Noriega argues that CBP does not have authority to “adjust” claims that seek

more than $50,000. We must construe a regulation “to give effect to the natural

and plain meaning of its words.” Crown Pac. v. Occupational Safety & Health

Review Comm’n, 197 F.3d 1036, 1038 (9th Cir. 1999) (citation omitted). To

“adjust” is to “determine the amount that an insurer will pay an insured to cover a

loss,” while a “determination” is defined as a “final decision by a court or


                                           2
administrative agency.” Black’s Law Dictionary 48, 514 (9th ed. 2009). Under the

plain meaning of these words, CBP’s denial letter was a “determination,” not an

“adjustment.” The FTCA and its implementing regulations make clear that the

CBP, as a division of the U.S. Department of Homeland Security, can “determine”

claims without receiving approval from the Attorney General so long as the

determination does not result in a payment of over $50,000. 28 U.S.C. § 2672; 28

C.F.R. Pt. 14, App. CBP therefore had authority to issue the denial letter.

      2. Noriega, Sr.’s claim is similarly barred. Under the FTCA, a “tort claim

against the United States shall be forever barred unless it is presented in writing to

the appropriate Federal agency within two years after such claim accrues.” 28

U.S.C. § 2401(b). Noriega, Sr. argues that his claim seeks recovery for a

continuing tort, so he may present the claim to CBP at any time. A continuing tort

is “continuing wrongful conduct,” and “the statute of limitations doesn’t begin to

run until that conduct ends.” Flowers v. Carville, 310 F.3d 1118, 1126 (9th Cir.

2002) (emphasis added). Here, Noriega, Sr. seeks recovery only for his alleged

ongoing injuries. The conduct that gave rise to his ongoing injuries began and

ended October 3, 2012, the date of the accident. Since more than two years have

passed since that date, Noriega, Sr. is now statutorily barred from presenting his

claim to CBP. Even assuming that Noriega, Sr. could bring a continuing tort

claim, Noriega, Sr. has never actually presented his claim for loss of consortium to


                                           3
any federal agency, so he cannot be a party to this lawsuit. 28 U.S.C. § 2401(b).

      AFFIRMED.




                                         4